850 So. 2d 624 (2003)
Scottie Lee WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-1306.
District Court of Appeal of Florida, Second District.
July 23, 2003.
James Marion Moorman, Public Defender, and Terri L. Backhus, Special Assistant Public Defender, Bartow, for Appellant.
*625 Charles J. Crist, Jr., Attorney General, Tallahassee, and Danilo Cruz Carino, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
In this direct appeal, Scottie Lee White challenges his judgment and sentence for second-degree murder. He alleges that he received ineffective assistance of counsel at trial. We affirm without prejudice to White's right to file a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. See Corzo v. State, 806 So. 2d 642, 645 (Fla. 2d DCA 2002) (holding that an appellate court will consider a claim of ineffective assistance of counsel on direct appeal only in rare instances where counsel's ineffectiveness is clearly apparent from the record, prejudice to the defendant is obvious, and no tactical explanation for the conduct can be conceived).
Affirmed.
FULMER and DAVIS, JJ., Concur.